Title: John Bracken to Thomas Jefferson, 25 October 1811
From: Bracken, John
To: Jefferson, Thomas


          
                  Sir, 
                  Wmsburg 
                     25. Oct. 1811
              
		  I thank you for the information given in your letter of Oct. 9 of the opportunity afforded by Mr George Jefferson of making a remittance to the poor sisters of Bellini. I intend to make use of that fair opportunity, & with that view will wait on Mr G. Jefferson in Richd in the course of next Month.
          With great respect & regard
          I am Your most obedt Servt
                  John Bracken.
        